DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 5, 2021 is acknowledged.

Response to Amendment
Claims 29, 35, 36, 39, 45, and 46 have been amended.  Claims 1-28 have been canceled.  Claims 29-48 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Objections, pg. 12 of Remarks:
Objection
The Office objected to claim 39 for alleged informalities. Office Action at 2. While not necessarily agreeing to the objection, Applicant amends claim 39 in a manner consistent with the Office’s suggestion. Accordingly, Applicant respectfully requests that this particular objection be withdrawn.
The objection is withdrawn based on the amendment.
The Office objected to para. [0057] of the specification for alleged informalities. Office Action at 2. While not necessarily agreeing to the objection, Applicant amends the specification at paragraph [0057] in a manner consistent 

The amendment is not entered.  The objection therefore is maintained.

Applicant has misspelled “processor” as “processsor 107…”  Also, Applicant should also provide a mark-up of the changes(see MPEP 714 and 37 CFR 1.121).

Applicant argues 35 USC §112 Rejections, starting pg. 12 of Remarks:
II. Rejections Under 35 U.S.C. § 112
The Office rejected claims 35, 36, 45, and 46 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. Office Action at 7. Solely to advance prosecution and without acquiescing to the rejection, Applicant proposes to amend these claims in a manner that Applicant believes to overcome the rejection. Accordingly, Applicant respectfully requests that this particular rejection be withdrawn.
Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as allegedly being indefinite. Solely to advance prosecution and without acquiescing to the rejection, Applicant proposes to amend the claims 36 and 46 in a manner that Applicant believes to overcome the rejection.
Additionally with regard to claims 29 and 39, Applicant respectfully traverses the rejection. The instant specification teaches at paragraph [0064] that a dynamic token can be sent in addition to the substitute value. See paragraph [0064] reproduced below in part:
“In other embodiments, credential processor 107 may be configured to send a dynamic token in lieu of or in addition to the substitute value to transaction device 103.” (Emphasis added.)
Applicant therefore respectfully asserts that claims 29 and 39 are fully supported by the specification. Accordingly, Applicant respectfully requests that this particular rejection be withdrawn.
Withdrawn based on the claim amendments.

Applicant argues 35 USC §101 Rejections, starting pg. 13 of Remarks:
IV. Rejection Under 35 U.S.C. § 101
Applicant respectfully traverses the rejection of claims 29-48 under 35 U.S.C. § 101 as being directed to a judicial exception (e.g., abstract idea) without significantly more.
As discussed below, the pending claims are patent eligible under the 20/9 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 PEG’’) (setting forth a “Revised Step 2A”) and the October 2019 Patent Eligibility Guidance Update (“October 2019 Update”).
i. The claims do not recite an abstract idea under Step 2A - Prong One
The 2019 PEG requires Examiners to identify at least one of three groups of abstract ideas—(a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes. 20/9 PEG at 52. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” Id. at 53. For “certain methods of organizing human activity,” the October 2019 Update explains that not all methods of human activity fall under this category—only those in the enumerated sub-groupings of “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.” October 2019 Update at 4-5. In addition, “‘commercial interactions’ or ‘legal interactions’ include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” October 2019 Update at 5.
In rejecting claims 1-20 under 35 U.S.C. § 101, the Examiner asserts that “The claims are rejected as being recited an abstract idea because receiving, determine, transmitting account information from a user on a mobile device. This type of method of organizing human activity is which covers performance of the limitation as commercial interactions. Therefore, the claims recite an abstract idea.” Office Action at 4. These assertions are incorrect.
To show the claimed subject matter falls in these categories, the Examiner has to show that the claimed subject matter, as a whole, is directed to “concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity.” MPEP § 2106.04(a)(2).

receive a list request for accounts associated with a user from a mobile device, the list request including user credentials, wherein the list request is initiated by the user touching the touchscreen of the mobile device;
determine one or more accounts associated with the user credentials;
transmit account information for each of the one or more accounts associated with the user credentials to the mobile device;
receive a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device, wherein the selected account is selected by the user touching the touchscreen of the mobile device; 
determine a substitute value corresponding to the selected account; 
generate a dynamic token associated with the substitute value; 
receive a transaction request from the ATM, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token, wherein the transaction request is initiated by the user touching a touchscreen of the ATM;
One of ordinary skill in the art would understand that the above-recited steps do not involve “agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations,” or “interpersonal and intrapersonal activities.” Thus, these steps cannot be considered as “certain methods of organizing human activity.”
Thus, amended independent claims 29 and 39 are eligible because they do not recite a judicial exception.
Applicant’s own disclosure teaches the focus of their invention as ...

“Embodiments of this disclosure relate to processing card less transactions utilizing transaction devices such as Automated Teller Machines.’ [001]

The preamble to the claim recites “A system for processing a cardless transaction at an Automated Teller Machine (ATM), comprising:”  

Therefore, the claimed steps recite a commercial interaction.
B. The claims recite a practical application under Step 2A - Prong Two
Notwithstanding the resolution of Prong One of the 2019 PEG, Applicant submits that the claims are also patent eligible at Prong Two because “the claim[s] as a whole integrat[e] the recited judicial exception into a practical application of that exception.” 20/9 PEG at 54. The October 2019 Update further explains that “if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.” October 2019 Update at 11.
Applicant’s claims 29 and 39 recites a system for processing a cardless transaction implanted using an Automated Teller Machine (ATM) and a mobile device, wherein the transaction request is initiated by the user touching the touchscreen of the mobile device and a transaction device. For example, claim 29 recites: 
mobile device, the list request including user credentials, wherein the list request is initiated by the user touching with a touchscreen of the mobile device 
And further, as amended, claim 29 recites specific steps to achieve said result, including: 
receive a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device, wherein the selected account is selected by the user touching the touchscreen of the mobile device; 
determine a substitute value corresponding to the selected account; 
generate a dynamic token associated with the substitute value; 
receive a transaction request from the ATM, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token, wherein the transaction request is initiated by the user touching a touchscreen of the ATM; 

transmit the account information of the selected account and the one or more transaction parameters to a payment network. 
Other independent claims and the dependent claims recite or include similar features. Thus, the pending claims recite features that operate to provide cardless transaction using an ATM and a mobile device both using the same determined substitute value and dynamic token associated with the substitute value, determining the account information from that, and further transmitting the account information to a payment network. In particular, the claimed structure of components produces a safer method for a cardless transaction than existing computerized techniques. Indeed, the pending claims recite features which provide an improvement in computer functionality and are therefore eligible under 35 U.S.C. § 101. See Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018). Further, consistent with the disclosure, the features recited in the pending claims provide “an additional element” that “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,” which amounts to integration into a practical application. Indeed, the claims contain elements that cannot be reasonably practiced mentally, including “determine a substitute value corresponding to the selected account’, “generate a dynamic token associated with the substitute value’, “receive a transaction request from the ATM, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token, wherein the transaction request is initiated by the user touching a touchscreen of the ATM”, and “determine the account information of the selected account using the substitute value and the dynamic token received in the transaction request.”
Applicant is arguing things not claimed.  There is no claimed use of a computer or processor to perform the above steps argued.  Therefore they can be performed in the mind of a person or with pen and paper, or using a generic computer.

Additionally, the features recited in the pending claims demonstrate that the claims are not “a drafting effort designed to monopolize [a judicial] exception,” as explained by the 2019 Guidance and the Supreme Court. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012).
For this additional reason, the rejection of claims 1-20 under 35 U.S.C. § 101 should be withdrawn.
A practical application would be an additional element that itself is not abstract and is an improvement to technology.  Using existing computer technology for a judicial exception is not enough.

C. The claims, as a whole, recite “significantly more’”’ under Step 2B
As explained above, Applicant submits that the claims are not “directed to” an abstract idea, which means that the claims qualify as patent eligible subject matter, and further analysis  under Step 2B is not required. Nevertheless, solely to advance prosecution, Applicant presents the following analysis of the claims under Step 2B.
In the Berkheimer Memo, the Office emphasized that, “as set forth in M.P.E.P. § 2106.05(d)(1), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum at 3 (emphasis added). Moreover, the Berkheimer Memo further instructs that a claim is presumed to recite significantly more unless proven otherwise. /d. at 3-4. In the present case, the Office Action has not expressly supported a rejection in writing with any of the four categories of evidence required by the Berkheimer Memo. For at least this reason, the rejection must be withdrawn.
The rejection is not based on well-understood, routine, and conventional.  There is also no additional element to consider.  Applicant’s own disclosure teaches using general purpose processor to implement the invention.

Finally, Applicant’s claims recite significantly more because the claims use a “non- conventional and non-generic arrangement of components.” MPEP § 2106.05(1). For example, amended claim 29 recites in part:
receive a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device, wherein the selected account is selected by the user touching the touchscreen of the mobile device; 
determine a substitute value corresponding to the selected account; 
generate a dynamic token associated with the substitute value; 
receive a transaction request from the ATM, the transaction request including one or more transaction parameters, the substitute value, and 
(Emphases added.) This particular selection of the account by the user using a mobile device and generation of transaction request by the user using an ATM such that the transaction request includes the substitute value and dynamic token which were previously determined for the user’s selected account, improves over conventional techniques. See Specification, {| [0054] and [0077-0081]. In particular, the claimed transaction request from the ATM initiated by the user touching a touchscreen of the ATM and the transaction request including the determined substitute value and the dynamic token previously determined upon selection of a user account, is unlike the existing computerized techniques. For these additional reasons, the rejection under 35 U.S.C. § 101 should be withdrawn.
Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B under the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.
Based on the above response, the rejection is respectfully maintained but modified for the claim amendment.

Specification
The disclosure is objected to because of the following informalities: para. [0057], first sentence, has transaction device referencing both 101 and 103 and mobile device referencing both 103 and 101.  From the drawings it appears the mobile device is 101 and the transaction device is 103.  
Appropriate correction is required.
See MPEP 714 and 37 CFR 1.121 for guidelines on amending the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 29-48 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 39 as the claim that represents the claimed invention for analysis and is similar to system Claim 29.  Claim 39 recites the limitations of:
A computer-implemented method for processing a cardless transaction, comprising:
receiving a list request for accounts associated with a user from a mobile device, the list request including user credentials, wherein the request is initiated by the user touching a touchscreen of the mobile device;
determining one or more accounts associated with the user credentials;
transmitting account information for each of the one or more accounts associated with the user credentials to the mobile device;
receiving a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device, wherein the selected account is selected by the user touching the touchscreen of the mobile device; 
determining a substitute value corresponding to the selected account; 
generating a dynamic token associated with the substitute value; 
receiving a transaction request from an Automated Teller Machine (ATM), the transaction request including one or more transaction parameters, the substitute value, and the dynamic token, wherein the transaction request is initiated by the user touching a touchscreen of the ATM; 
determining the account information of the selected account using the substitute value and the dynamic token received in the transaction request; and 
transmitting the account information of the selected account and the one or more transaction parameters to a payment network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as commercial interactions (e.g. receiving selected account by a user).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 29 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Claim 39 recites the limitations of:
A computer-implemented method for processing a cardless transaction, comprising:

determining one or more accounts associated with the user credentials;
transmitting account information for each of the one or more accounts associated with the user credentials to the mobile device;
receiving a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device, wherein the selected account is selected by the user touching the touchscreen of the mobile device; 
determining a substitute value corresponding to the selected account; 
generating a dynamic token associated with the substitute value; 
receiving a transaction request from an Automated Teller Machine (ATM), the transaction request including one or more transaction parameters, the substitute value, and the dynamic token, wherein the transaction request is initiated by the user touching a touchscreen of the ATM; 
determining the account information of the selected account using the substitute value and the dynamic token received in the transaction request; and 
transmitting the account information of the selected account and the one or more transaction parameters to a payment network.

The above steps are also abstract as a mental process, that can be performed in the mind of a person, with pen and paper, or generic computer (see para. [099] where 

The judicial exception is not integrated into a practical application. In particular, the claims only recite: Automated Teller Machine (ATM), memory, processor, mobile device, payment network (Claim 29); computer, mobile device, ATM, payment network (Claim 39).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See para. [027] where devices can be duplicated, omitted or modified by one of ordinary skill in the art and para. [0099] where implementation by a general purpose computer is taught.  A touchscreen of a mobile device or of an ATM is a generic computer component for receiving data, and are claimed at a high level of generality.  See para. [002] where ATMs have been used for decades and paras. [029] and [032] where mobile device may comprise a touch screen and transaction device may be an ATM and may comprise keypad or virtual keypad.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea (e.g. using existing technology is not improving prior art systems). Therefore claims 29 and 39 are directed to an abstract Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 29 and 39 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 30-38 and 40-48 further define the abstract idea that is present in their respective independent claims 29 and 39 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search

A prior art search update was conducted but does not result in a prior art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693